Citation Nr: 1402908	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  09-37 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a torn meniscus of the left knee (left knee disorder).

2. Entitlement to an initial compensable rating for diabetic nephropathy with hypertension (nephropathy disorder).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

G. Waddington, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO denied service connection for a left knee disorder and assigned an initial noncompensable rating for the Veteran's service-connected nephropathy disorder.

The Virtual VA paperless claims processing system contains no additional documents pertinent to this appeal.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a left knee disorder and did not experience an in-service incident that involved his left knee.

2. The Veteran's nephropathy disorder is manifest by elevated albumin and protein levels and associated with mild hypertension.


CONCLUSIONS OF LAW

1. The criteria for a grant of service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2. The criteria for a compensable initial rating for a nephropathy disorder have not been met at any point during the pendency of this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.115a and 4.115b, Diagnostic Code (DC) 7541 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

Prior to the initial rating decision regarding service connection for a left knee disorder, a March 2007 letter notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  Thus, the duty to notify is satisfied in connection with the Veteran's service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

The appeal of the noncompensable rating assigned to the Veteran's nephropathy disorder stems from a granted claim of service connection.  In initial rating cases, where service connection has been granted and an initial disability rating and effective date assigned, VCAA notice under 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled with the grant of service connection.  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).



An August 2007 letter informed the Veteran of the elements of service connection with regard to his claim for a nephropathy disorder and VA's general criteria for assigning a disability rating, and notified him of his and VA's respective responsibilities for obtaining relevant evidence in support of his claim.  Thus, the duty to notify is satisfied in regard to the Veteran's initial rating claim.  See id.; Quartuccio, 16 Vet. App. at 187.

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's STRs and private medical records (PMRs) are in the claims file.  He has not identified any other outstanding records or evidence.  The duty to obtain relevant records is satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA is not required to provide a medical examination or obtain a medical opinion to make a decision on the Veteran's service connection claim for a left knee disorder.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The record does not include a diagnosis for a current left knee disorder or establish the existence of an in-service event or injury that involved the Veteran's left knee.  Accordingly, an examination is not warranted.

With regard to the Veteran's initial rating claim, appropriate and adequate VA examinations were performed in October 2007 and in March 2011.  The VA examination reports present laboratory findings relevant to renal functioning.  In combination, the October 2007 and March 2011 VA examination reports are sufficient to enable the Board to make a fully informed decision on the Veteran's initial rating claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Neither VA examiner reviewed the Veteran's claims file.  Such a review was not necessary to decide the Veteran's initial rating claim.  When an increased rating is at issue the present level of the Veteran's disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Thus, the examiner's task was to evaluate the Veteran's nephropathy as it manifested at the time of the examination.  To this end, the examiner examined the Veteran, performed laboratory tests, and recorded all pertinent clinical findings.  There is no indication that a review of the Veteran's claims file would alter the examiner's findings regarding how the Veteran's nephropathy manifested on the day of the examination, or that lack of such review otherwise impacted its adequacy.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (noting that review of claims file not required when such review would not change objective findings made on examination).  Thus, the October 2007 and March 2011 VA examinations are adequate for rating purposes and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407 (2009).

The Veteran has not stated and there is no other evidence indicating that there has been a material change in the severity of his nephropathy disorder since he was last examined in March 2011.  See 38 C.F.R. § 3.327(a).  Accordingly, VA's duty to obtain a VA examination in relation to the Veteran's nephropathy disorder has been met.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 312.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claims

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the credibility and weight of all evidence, including both lay and medical evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

Service Connection for a Left Knee Disorder

The Veteran does not have a current diagnosis of a left knee disorder.  In addition, although the Veteran alleges that his left knee injury results from an in-service motor vehicle accident, the probative evidence of records does not establish that an incident involving the left knee occurred during service.  Thus, the claim is denied.  See 38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for veterans' benefits is the benefit-of-the-doubt rule set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must weigh against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must assess the credibility and weight of all evidence, including both lay and medical evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  This evaluation generally involves a three-step inquiry.  First, the Board must determine whether the evidence is competent.  See, e.g. Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  Third, the Board must assess the probative value and weight of the evidence in light of the entire record.  Gonzales, 218 F.3d at 1380-81.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection may be established on a direct basis with evidence showing (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).

Firstly, the Veteran's STRs do not indicate that he injured his left knee in an in-service motor vehicle accident.  See January 2007 Claim & June 2008 Notice of Disagreement.  On separation (April 1968), the Veteran reported that he had been involved in a jeep accident while he was stationed in Korea in 1966.  However, he also reported that the accident resulted in a back sprain and seven stitches in his chin-not a left knee injury.  At the time, the Veteran denied having or ever having had a bone, joint, or other deformity or a "trick" or locked knee.  The Veteran's separation examination report confirms that his lower extremities were normal and that he had no left knee problems at separation.  The Veteran's description of the jeep accident and his denial of any medical problems affecting his lower extremities at the time of separation outweigh his recent statements that the accident resulted in an injured left knee. His service treatment records were generated with the specific purpose of recording his then-current medical condition, and are akin to statements of medical diagnosis and treatment which have a high probative value. Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that the probative value of lay evidence may be determined comparing the lay evidence with other evidence submitted on behalf of the Veteran); Curry v. Brown, 7 Vet. App. 59 (holding that contemporary evidence has greater probative value than history as reported by the claimant long after the fact).  

Moreover, the Veteran's medical records do not show a current left knee disorder.  PMRs from Kaiser Permanente document a left knee arthroscopy in 2001; however, a February 2007 orthopedic consultation found "no clear evidence of cartilage damage including the meniscus."  The orthopedic consultant based his finding on x-ray images as well as a physical examination of the Veteran's knees, bilaterally.  See February 2007 PMRs.  Thus, the Veteran does not have current left knee disorder.


Accordingly, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt rule does not apply and service connection for a left knee disorder is denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55; Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).

Initial Compensable Rating for a Nephropathy Disorder

The Veteran received an initial noncompensable rating for a service-connected nephropathy disorder.  Upon review of the evidence, the Board finds that an increased initial rating is not warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  In initial rating cases, VA must assess the level of disability from the date of initial application for service connection.  

The Veteran's service-connected nephropathy disorder has been assigned a noncompensable rating under DC 7541.  38 C.F.R. §§ 4.115a & 4.115b.  DC 7541 states that renal involvement in diabetes mellitus should be rated as renal dysfunction according to the following criteria:

A 0 percent (or noncompensable) rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.

A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.

A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.

A 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

A 100 percent rating is warranted for dysfunction that requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Id.  In addition, DC 7101 establishes the following criteria for rating hypertensive vascular disease:

A 10 percent rating is warranted for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.

A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.

A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

38 C.F.R. § 4.104, DC 7101.  




In October 2007, a VA examiner diagnosed the Veteran with microalbuminuria.  Laboratory tests performed as part of the examination revealed that his urine albumin level was 6.0 and above the normal range of 0-1.8, his creatinine level was 1.1 and within the normal range of 0.7 to 1.5, and his urea nitrogen level was 11 and within the normal range of 10-26.  The Veteran's private medical treatment records from Kaiser Permanent show no treatment for diabetic nephropathy between December 2009 and August 2012.  

During a March 2011 VA Examination, the Veteran denied having had symptoms for diabetic neuropathy.  Laboratory tests performed as part of the VA examination found elevated levels for urine albumin and protein and a normal level of creatinine, which was recorded at 1.20.  The examiner diagnosed the Veteran as having mild microalbuminuria (the leakage of small amounts of albumin into the urine due to an abnormally high permeability for albumin in the kidneys).

Further, the Veteran's has been diagnosed as having hypertension and is prescribed medications to control his condition.  See October 2007 & March 2011 VA Examinations.  In February 2007, the Veteran's blood pressure measured 106/76.  Six months later (October 2007), his blood pressure measured 146/88, 118/73, and 124/77 during a VA examination.  Since December 2009, the Veteran received various blood pressure readings: 124/79 in December 2009; 112/71 in August 2010; 130/83 and 117/79 in January 2011; 110/80, 118/87, 115/77 in March 2011; 107/79 in February 2011; 131/87 in May 2012; and 114/74 in August 2012.

The Veteran's nephropathy disorder does not warrant a compensable rating under DC 7541.  Although laboratory test results show elevated albumin and protein levels, they do not show constant or recurring albumin with hyaline and granular casts or red blood cells.  The probative evidence of record also does not show transient or slight edema or swelling.  Similarly, although the Veteran has been diagnosed as having hypertension, his condition does not warrant a 10 percent rating under DC 7101.  His diastolic pressure has consistently remained below 100 with the highest reading being 87; his systolic pressure has consistently remained below 160 with the highest reading being 146.  Thus, the Veteran does not meet the criteria established by DC 7541for a 30 percent rating.

Based on the above review of the evidence of record, the preponderance of the evidence is against a finding that the Veteran's service-connected nephropathy  meets or approximates the criteria for an initial compensable rating under DC 7541.

Finally, the Board has considered whether the evaluation of the Veteran's nephropathy disorder should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances.  Thun, 22 Vet. App. at 114.  In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry.  First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Id.  In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  See id.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Id.  



Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  If so, the third step of the inquiry requires the case to be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

Referral for extraschedular consideration is not warranted.  A comparison of the Veteran's nephropathy disorder and the rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  The symptoms associated with the Veteran's nephropathy disorder, namely elevated albumin and protein levels, have not been left uncompensated or unaccounted for in the assignment of his schedular rating.  See Thun, 22 Vet. App. at 115.

In summary, there are no symptoms associated with the Veteran's service-connected nephropathy disorder left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, there is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See id. at 118-19.  Referral for extraschedular consideration is not warranted.  See id.

Accordingly, the preponderance of the evidence is against the Veteran's initial rating claim and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, 1 Vet. App. at 55. 




ORDER

Service connection for a left knee disorder is denied.

A compensable rating for a service-connected nephropathy disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


